Title: From Thomas Jefferson to John Barnes, 7 August 1801
From: Jefferson, Thomas
To: Barnes, John


Dear Sir
Monticello Aug. 7. 1801
Yours of the 3d. came to hand yesterday morning. I shall be happy to hear of the arrival of the groceries &c. in Richmond, as we are much in want of them: so also of the glass when shipped from Philadelphia—a mr Andrews, who lives near the former post office in Washington & works on ornaments for architecture, was to make for me some Doric ornaments, which should be ready before this time. he should pack them himself in a box, and I should be very glad if they could be sent on to Richmond immediately so as to arrive & be put on while I am here. I have some plaister of Paris here which would do for the plaisterers to go on till the arrival of that from Washington. but my lime is still to be burnt which will take ten days. if they arrive sooner we can find something for them to do preparatory to their work—mr Andrew Dinsmore will be sure to call in due time on mr Richards for the 400. Dollars.—I hope by the next post to hear of the success of mr Rapin’s mission to Philadelphia—when the ornaments from mr Andrews come, if you could procure & send at the same time a couple of dozen of barrel glass tumblers (I mean of this shape () they would be acceptable as none of any kind are to be had here. accept assurances of my sincere esteem & attachment.
Th: Jefferson
